Exhibit 10.1
INDEMNITY AGREEMENT
     AGREEMENT, made and entered into as of                     , 20     ,
between GATX Corporation, a corporation organized and existing under the laws of
the State of New York, (the “Corporation”), and                     
(“Indemnitee”).
     WHEREAS, it is essential to the Corporation to retain and attract as
Directors of the Corporation the most capable persons available; and
     WHEREAS, the Corporation has requested that Indemnitee serve as a Director
of the Corporation; and
     WHEREAS, both the Corporation and Indemnitee recognize the increased risk
of litigation and other claims being asserted against directors of companies in
today’s environment; and
     WHEREAS, the Corporation’s By-Laws (the “By-Laws”) provide that the
Corporation will indemnify its Directors to the fullest extent permitted by law
and will advance expenses in connection therewith, and Indemnitee’s willingness
to serve as a Director of the Corporation is based in part on Indemnitee’s
reliance on such provisions; and
     WHEREAS, in recognition of Indemnitee’s need for substantial protection
against personal liability in order to enhance Indemnitee’s service to the
Corporation in an effective manner, and Indemnitee’s reliance on the aforesaid
provisions of the By-Laws, and in part to provide Indemnitee with specific
contractual assurance that the protection promised by such provisions will be
available to Indemnitee regardless of, among other things, any amendment to or
revocation of such provisions or any change in the composition of the
Corporation’s Board of Directors or any acquisition or business combination
transaction relating to the Corporation, the Corporation wishes to provide in
this Agreement for the indemnification and advancement of expenses to Indemnitee
as set forth in this Agreement.
     NOW, THEREFORE, in consideration of the mutual agreements herein set forth,
the parties hereto hereby agree as follows:
1. Indemnity.
     (a) To the fullest extent permitted by law (and regardless of any future
By-Law provision to the contrary), the Corporation shall indemnify Indemnitee in
the event Indemnitee is made, or threatened to be made, a party or a witness, or
is otherwise a participant in or to, an action, investigation or proceeding,
whether civil, administrative or criminal (including but not limited to an
action, investigation or proceeding by or in the right of the Corporation or by
or in the right of any other corporation or business entity of any type or kind,
domestic or foreign, which any Director of the Corporation served in any
capacity at the request of the Corporation),

- 1 -



--------------------------------------------------------------------------------



 



by reason of the fact that Indemnitee, or Indemnitee’s testator or intestate is
or was a Director of the Corporation (or served any other corporation or
business entity of any type or kind, domestic or foreign, in any capacity at the
request of the Corporation). The foregoing indemnification shall be from and
against all judgments, fines, penalties, amounts paid in settlement and
reasonable expenses, including attorneys’ fees, actually and reasonably incurred
by Indemnitee or on Indemnitee’s behalf in connection with such action, suit,
investigation or proceeding, or any appeal therein. The Corporation shall pay,
in advance of final disposition of any such action, suit, investigation or
proceeding, expenses (including attorneys’ fees) incurred by Indemnitee in
defending or otherwise responding to such action or proceeding upon receipt of
an undertaking by or on behalf of Indemnitee to repay such amount consistent
with provisions of applicable law, including but not limited to Section 725(a)
of the New York Business Corporation Law, as amended. For purposes of this
Agreement, references to “serving at the request of the Corporation” shall
include any service as a Director of the Corporation which imposes duties on, or
involves services by, such Director with respect to an employee benefit plan or
its participants or beneficiaries, including but not limited to service as a
trustee or administrator of any such benefit plan.
     (b) Notwithstanding anything to the contrary in Section 1(a), the
Corporation shall indemnify Indemnitee in any action, suit or proceeding
initiated by Indemnitee only if Indemnitee acted with the authorization of the
Corporation in initiating that action, suit investigation or proceeding;
provided, however, that any action or proceeding brought under Section 9 shall
not be subject to this Section 1(b), and it is expressly agreed that the
Corporation shall bear any and all fees and expenses incurred by Indemnitee in
seeking to enforce this agreement.
     (c) Indemnitee shall be presumed to be entitled to indemnification for
matters covered in this Agreement. The burden of proof of establishing that
Indemnitee is not entitled to indemnification shall be on the Corporation.
     (d) Neither the Corporation nor Indemnitee shall unreasonably withhold
their consent to any proposed settlement of an indemnified claim, provided,
however, that no party shall be required to admit liability in connection with
any proposed settlement and Indemnitee shall not be required to bear any cost or
expense in connection with any proposed settlement of an indemnifiable claim.
2. Partial Indemnity; Successful Defense.
     (a) If Indemnitee is entitled under any provisions of this Agreement to
indemnification by the Corporation for some or a portion of the expenses,
judgments, fines, taxes, penalties and amounts paid in settlement but not for
the total amount thereof, the Corporation shall indemnify Indemnitee for the
portion thereof to which Indemnitee is entitled.

- 2 -



--------------------------------------------------------------------------------



 



     (b) To the extent that Indemnitee has been successful on the merits or
otherwise in defense or settlement of any action, suit, investigation or
proceeding or in defense of any issue or matter therein, including, without
limitation, dismissal without prejudice, Indemnitee shall be indemnified against
any and all expenses (including but not limited to attorneys’ fees), judgments,
fines, taxes, penalties and amounts paid in settlement with respect to such
action, suit or proceeding. Moreover, to the extent that Indemnitee has been
successful on the merits or otherwise in defense of any or all claims relating
in whole or in part to an indemnifiable event or in defense of any issue or
matter therein, including, without limitation, dismissal without prejudice,
Indemnitee shall be indemnified against all costs, charges and expenses,
including, without limitation, attorneys’ fees and other fees and expenses,
incurred in connection therewith without further action or determination.
     (c) For purposes of this Agreement, the termination of any action, suit,
investigation or proceeding, by judgment, order, settlement (whether with or
without court approval), or upon a plea of nolo contendere, or its equivalent,
shall not create a presumption that Indemnitee did not meet any particular
standard of conduct or have any particular belief or that a court has determined
that indemnification is not permitted by applicable law or this Agreement.
3. Notice by Indemnitee.
     Indemnitee shall notify the Corporation in writing of any matter with
respect to which Indemnitee intends to seek indemnification hereunder as soon as
reasonably practicable following the receipt by Indemnitee of written threat
thereof; provided, however, that failure to so notify the Corporation shall not
constitute a waiver by Indemnitee of his rights hereunder.
4. Advancement of Expenses.
     In the event of any action, suit, investigation or proceeding against
Indemnitee which may give rise to a right of indemnification from the
Corporation pursuant to this Agreement, following written request to the
Corporation by Indemnitee, the Corporation shall advance to Indemnitee (or to
such parties as are conducting the defense of any indemnified claim) amounts to
cover expenses incurred by Indemnitee in defending or otherwise responding to or
participating in any such action, suit, investigation or proceeding in advance
of the final disposition thereof upon receipt of (a) an Undertaking by or on
behalf of Indemnitee substantially in the form annexed hereto as Exhibit A to
repay the amount advanced in the event it shall ultimately be determined by a
court of competent jurisdiction from which no appeal can be taken that
Indemnitee is not entitled to be indemnified by the Corporation (the
“Undertaking”), and (b) reasonably satisfactory evidence as to the amount of
such expenses. Indemnitee’s Undertaking together with a copy of an expense
statement billed to Indemnitee or paid or to be paid by Indemnitee shall
constitute satisfactory evidence as to the amount of expenses to be advanced by
the

- 3 -



--------------------------------------------------------------------------------



 



Corporation. Following receipt of an Undertaking, the Corporation shall, within
30 calendar days after receiving expense statements, make payment of the
expenses stated therein. No security shall be required in connection with any
Undertaking and any Undertaking shall be accepted without reference to the
Indemnitee’s ability to make repayment.
5. Non-Exclusivity of Right of Indemnification.
     (a) The indemnification rights granted to Indemnitee under this Agreement
shall not be deemed exclusive of, or in limitation of, any other rights that are
more beneficial to Indemnitee to which Indemnitee may be entitled under New York
law, the Corporation’s Articles of Incorporation or By-Laws, any other
agreement, any vote of shareholders or directors or otherwise. To the extent any
applicable law, the Corporation’s Articles of Incorporation or By-Laws, as in
effect on the date hereof or at any time in the future, permit greater or less
limited or less conditional indemnification or advance payment of expenses than
is provided for in this Agreement, Indemnitee shall enjoy such greater or less
limited or less conditional benefits so afforded, and this Agreement shall be
deemed amended without any further action by the Corporation or Indemnitee to
grant such greater benefits. It is the intention of the parties that nothing in
this Agreement shall limit or abridge the indemnification rights of Indemnitee
as set forth in the By-Laws, in any directors’ and officers’ liability insurance
coverage, or otherwise. Accordingly, in the event there is a conflict between
any provision in this Agreement and any provision of the By-Laws now in effect
or which may be in effect in the future, the controlling provision shall be that
provision which would be more favorable to Indemnitee and would result in
broader and more expansive indemnification rights in favor of Indemnitee.
     (b) Indemnitee shall be entitled, in the sole discretion of Indemnitee, to
elect to have Indemnitee’s rights hereunder interpreted on the basis of
applicable law in effect (i) at the time of execution of this Agreement, or
(ii) at the time of the occurrence of the indemnifiable event giving rise to a
claim, or (iii) at the time indemnification is sought.
6. Contribution.
     If the indemnification provided for in this Agreement is unavailable to
Indemnitee for any reason whatsoever, the Corporation, in lieu of indemnifying
Indemnitee, shall contribute to the amount incurred by Indemnitee, whether for
expenses, judgments, fines, taxes, penalties and amounts paid in settlement in
connection with any action, suit, investigation or proceeding, in such
proportion as is fair and reasonable in light of all of the circumstances of
such action by board action, arbitration or by the court before which such
action was brought in order to reflect (a) the relative benefits received by the
Corporation and Indemnitee as a result of the event(s) and/or transaction(s)
giving cause to such action; and/or (b) the relative fault of the Corporation
(and its other directors, officers, employees and agents) and Indemnitee in
connection with such event(s) and/or transaction(s).

- 4 -



--------------------------------------------------------------------------------



 



Indemnitee’s right to contribution under this Section 6 shall be determined in
accordance with, pursuant to and in the same manner as, the provisions in
Sections 1 and 2 relating to Indemnitee’s right to indemnification under this
Agreement.
7. Liability Insurance.
     (a) To the extent the Corporation maintains at any time an insurance policy
or policies providing directors’ and officers’ liability insurance, Indemnitee
shall be covered by such policy or policies, in accordance with its or their
terms, to the maximum extent of the coverage available for any other director of
the Corporation under such insurance policy.
     (b) The purchase and maintenance of such insurance shall not in any way
limit or affect the rights and obligations of the parties hereto, and the
execution and delivery of this Agreement shall not in any way be construed to
limit or affect the rights and obligations of the Corporation and/or of the
other parties under any such insurance policy.
     (c) The provisions of this Section 7 shall neither (i) restrict the
Corporation’s right to purchase any type of directors’ liability coverage (or
any other insurance coverage that is reserved to or benefits solely or primarily
independent or non-executive directors), nor (ii) afford any officer or
non-executive director who is not insured under any such insurance policy a
claim against the Corporation, the Indemnitee, or any other entity arising from
the purchase or existence of such insurance coverage.
8. Termination of Agreement and Survival of Right of Indemnification.
     The rights granted to Indemnitee hereunder shall continue and survive any
termination of this Agreement and any termination of Indemnitee’s service as a
director of the Corporation and shall inure to the benefit of Indemnitee,
Indemnitee’s personal representatives, heirs, executors, administrators and
beneficiaries. The Corporation will require any successor (whether direct or
indirect, by purchase, merger, consolidation, reorganization or otherwise) to
all or substantially all of the business or assets of the Corporation, by
agreement in form and substance satisfactory to Indemnitee, expressly to assume
and agree to perform this Agreement in the same manner and to the same extent
the Corporation would be required to perform if no such succession had taken
place. This Agreement will be binding upon and inure to the benefit of the
Corporation and any successor to the Corporation, including, without limitation,
any person acquiring directly or indirectly all or substantially all of the
business or assets of the Corporation whether by purchase, merger,
consolidation, reorganization or otherwise (and such successor will thereafter
be deemed the “Corporation” for purposes of this Agreement), but this Agreement
will not otherwise be assignable, transferable or delegable by the Corporation.

- 5 -



--------------------------------------------------------------------------------



 



9. Resolution of All Disputes Concerning Entitlement.
     (a) It is intent of the Corporation that the Indemnitee not be required to
incur the expenses associated with the enforcement of Indemnitee’s rights under
this Agreement by litigation or other legal action because the cost and expense
thereof would substantially detract from the benefits intended to be extended to
the Indemnitee hereunder. Accordingly, if it should appear to the Indemnitee
that the Corporation has failed to comply with any of its obligations under this
Agreement or in the event that the Corporation or any other person takes any
action to declare this Agreement void or unenforceable, or institutes any
action, suit, investigation or proceeding designed (or having the effect of
being designed) to deny, or to recover from, the Indemnitee the benefits
intended to be provided to the Indemnitee hereunder, the Corporation irrevocably
authorizes the Indemnitee from time to time to retain counsel of Indemnitee’s
choice, at the expense of the Corporation as hereinafter provided, to represent
the Indemnitee in connection with the initiation or defense of any litigation or
other legal action, whether by or against the Corporation or any director,
officer, stockholder or other person affiliated with the Corporation, in any
jurisdiction. Regardless of the outcome thereof, the Corporation shall pay and
be solely responsible for any and all costs, charges and expenses, including,
without limitation, attorneys’ and other fees and expenses, reasonably incurred
by the Indemnitee as a result of the Corporation’s failure to perform this
Agreement or any provision thereof.
     (b) The exclusive forum for resolution of any controversy or claim arising
out of or relating to this Agreement or Indemnitee’s entitlement to
indemnification under this Agreement shall be the Federal and State Courts
situated in and for the State of New York, County of New York, and the parties
hereby consent to the exclusive jurisdiction and venue of said courts and waive
any claim that said courts do not constitute a convenient or appropriate venue,
and agrees that service of process may be effected in any such action, suit or
proceeding by notice given in accordance with Section 11.
10. Amendments, etc.
     Except as provided in Section 5, no supplement, modification or amendment
of this Agreement shall be binding unless executed in writing by both of the
parties hereto. No waiver of any of the provisions of this Agreement shall
constitute a waiver of any other provisions hereof (whether or not similar) nor
shall such waiver constitute a continuing waiver. No provision of this Agreement
may be waived, modified or discharged unless such waiver, modification or
discharge is agreed to in writing signed by Indemnitee and the Corporation. No
waiver by either party hereto at any time of any breach by the other party
hereto or compliance with any condition or provision of this Agreement to be
performed by such other party will be deemed a waiver of similar or dissimilar
provisions or conditions at the same or at any prior or subsequent time. No
agreements or representations, oral or otherwise, expressed or implied with
respect to the subject matter hereof have been made by either party

- 6 -



--------------------------------------------------------------------------------



 



which are not set forth expressly in this Agreement. This Agreement may be
executed in one or more counterparts, each of which will be deemed to be an
original but all of which together will constitute one and the same agreement.
     11. Notices.
     All notices, requests, demands and other communications required or
permitted hereunder shall be in writing and shall be deemed to have been duly
given when delivered by hand or when mailed by certified registered mail, return
receipt requested, with postage prepaid:

  (a)   If to Indemnitee, to:     (b)   If to the Corporation, to:         GATX
Corporation
222 W. Adams Street
Chicago, IL 60606-5314
Attention: Sr. Vice President, General Counsel

     or to such person or address as Indemnitee or the Corporation shall furnish
to the other party in writing pursuant to the above.
12. Severability.
     If any provision of this Agreement is determined to be invalid, illegal or
unenforceable, this invalidity, illegality or unenforceability shall not affect
the validity, legality or enforceability of any other provision of this
Agreement, and there shall be substituted for the provision at issue a valid and
enforceable provision as similar as possible to the provision at issue.
     IN WITNESS WHEREOF, the parties have executed this Agreement as of the day
and year first above stated.

                  GATX Corporation:   Indemnitee:
 
               
By:
               
 
 
 
     
 
   
 
          Name:    
 
               
Name:
               
 
 
 
           
 
               
Title:
               
 
 
 
           

- 7 -



--------------------------------------------------------------------------------



 



EXHIBIT A — GENERAL FORM OF UNDERTAKING
     1. This Statement is submitted pursuant to the Indemnity Agreement
effective February 23, 2009 between GATX Corporation, a corporation organized
and existing under the laws of the State of New York, (the “Corporation”) and
the undersigned.
     2. I am requesting indemnification against expenses (including attorneys’
fees) and judgments, fines and amounts paid in settlement, all of which have
been or will be actually and reasonably incurred by me or on my behalf in
connection with a certain action, suit, investigation or other proceeding to
which I am a party or am threatened to be made a party, or in which I am or may
be participating, by reason of the fact that I am or was a director of the
Corporation.
     3. With respect to all matters related to any such action, suit,
investigation or other proceeding, I believe I acted in good faith and in a
manner I reasonably believed to be in or not opposed to the best interests of
the Corporation, and, with respect to any criminal action or proceeding, I had
no reason to believe that my conduct was unlawful.
     4. I hereby undertake to repay this advancement of expenses if it shall
ultimately be determined by a court of competent jurisdiction that I am not
entitled to be indemnified by the Corporation under the aforesaid
Indemnification Agreement or otherwise.
     5. I am requesting indemnification in connection with the following matter:
[PROVIDE DETAILS]

           
 
       
Name of Director
           Date

- 8 -